DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell US 20150156031.

Regarding claim 1, Fadell disclose(s) the following claim limitations:
A method of using a doorbell system, wherein the doorbell system comprises a first remote computing device communicatively coupled to a first doorbell having a first housing, a first microphone, a first speaker, a first camera, a first transmitter, and a first button [fig. 8c], the method comprising:  
sending a first picture, taken by the first doorbell, of a first visitor to the first remote computing device (i.e. various notices or other information may be sent occupants mobile device or a smart device in the home. This may include live video of a visitor.) 
creating a doorbell user group comprising the first remote computing device and a second remote computing device that is communicatively coupled to a second doorbell but is not communicatively coupled to the first doorbell, the second doorbell comprising a second housing, a second microphone, a second speaker, a second camera, a second transmitter, and a second button (i.e. neighborhood (doorbell user group) is created in a variety of ways where each home has a doorbell similar to the one described above. These doorbells have remote computing devices that are not connected to the other house’s doorbells.) [paragraph 171; fig. 12]; and 
sharing the first picture of the first visitor with the doorbell user group such that the second remote computing device receives the first picture (i.e. security related notification can be sent to homes in the neighborhood. These notification could be used to provide a live video stream of activity.) [paragraph 121,161,171; fig. 12].
Fadell do/does not explicitly disclose(s) that the mobile device receives the image. However, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Fadell to have the mobile device receives the image. Fadell teaches sending an image to a smart home device for display and sending messages to the mobile device.
It would be advantageous because when the user is away from a smart home device but has a phone, the image could be viewed. 


Regarding claim 2, Fadell meets the claim limitations, as follows: 
The method of Claim 1, wherein the first remote computing device is not communicatively coupled to the second doorbell, the method further comprising receiving, by the first remote computing device, a second picture taken by the second doorbell in response to the second doorbell sending the second picture to a database configured to provide visitor information to the doorbell user group (i.e. security related notification can be sent to homes in the neighborhood. These notification could be used to provide a live video stream of activity. The home could be switched and would meet the requirements. There is no master house in this configuration.) [paragraph 121,161,171; fig. 12].  

Regarding claim 3, Fadell meets the claim limitations, as follows: 
The method of Claim 1, further comprising indicating a first trait of the first visitor via the first remote computing device, and sharing the first picture of the first visitor with the doorbell user group in response to the first trait of the first visitor (i.e. the system can identify a visitor and notify the neighborhood if it is relevant) [paragraph 421,171,425,455].  

The method of Claim 1, wherein the first remote computing device is not communicatively coupled to the second doorbell, the method further comprising receiving, by the first remote computing device, data from the doorbell user group regarding the second doorbell and regarding a third doorbell comprising a third housing, a third microphone, a third speaker, a third camera, a third transmitter, and a third button, wherein the second doorbell is coupled to a second building, and the third doorbell is coupled to a third building, wherein the doorbell system comprises a database configured to share visitor information with the doorbell user group, the method further comprising selecting via the first remote computing device to receive the visitor information from at least one of the second doorbell and the third doorbell, and  wherein the first doorbell is coupled to a first building, and the first building, the second building, and the third building are located apart from each other such that receiving the data comprises receiving the visitor information from a different location than a first location of the first building (i.e. security related notification can be sent to homes in the neighborhood. These notification could be used to provide a live video stream of activity. The home could be switched and would meet the requirements. There is no master house in this configuration and can be many houses. If a solicitor is detected by a doorbell, the system can send out a notification within a particular distance to warn others. Determination of a solicitor is done by database of an academic institution.) [paragraph 121,161,171,457; fig. 12].  

Regarding claim 6, Fadell meets the claim limitations, as follows: 
The method of Claim 1, wherein creating the doorbell user group comprises adding a first email address and a second email address to a database, wherein the first email address is associated with the first doorbell, and the second email address is associated with the second doorbell (i.e. message is sent to house to add to neighborhood. This message could easily be an email.) [paragraph 171].  

Regarding claim 8, Fadell meets the claim limitations, as follows: 
The method of Claim 1, further comprising selecting a first button on the first remote computing device to alert law enforcement and to alert the doorbell user group (i.e. information can be chosen to send to law enforcement) [paragraph 185,409,447].

Regarding claim 9, Fadell meets the claim limitations, as follows: 
The method of Claim 1, wherein the first doorbell is coupled to a first building, the second doorbell is coupled to a second building, and a third doorbell is coupled to a third building, the method further comprising (i.e. a deliverer can be detected at a first house and other houses can be alerted that a package may be incoming.) [paragraph 455,457].

Claim 10 is rejected using similar rationale as claims 1 and 5.
Claim 11 is rejected using similar rationale as claim 2.

Regarding claim 12, Fadell meets the claim limitations, as follows: 
The method of Claim 10, further comprising:  receiving from the doorbell user group, by the first remote computing device, a first visitor picture taken by the second doorbell even though the first remote computing device is not communicatively coupled to the second doorbell; and  taking a second visitor picture, by the first doorbell, and sending the second visitor picture to the doorbell user group such that the second remote computing device can display the second visitor picture even though the second remote computing device is not communicatively coupled to the first doorbell (i.e. security related notification can be sent to homes in the neighborhood. These notification could be used to provide a live video stream of activity.) [paragraph 121,161,171; fig. 12].  

Claim 13 is rejected using similar rationale as claim 3.

Regarding claim 14, Fadell meets the claim limitations, as follows: 
The method of Claim 10, wherein the doorbell user group comprises a database having a first visitor picture taken by the second doorbell of the second building, the method further comprising taking, by the first doorbell of the first building, a second visitor picture, and  determining, by a portion of the doorbell system, that the first visitor picture and the second visitor picture show a visitor, the method further comprising:  labeling the visitor with solicitor information such that members of the doorbell user group can see the first visitor picture associated with the solicitor information; and  alerting the members regarding at least a portion of the solicitor information (i.e. if a solicitor is detected by a doorbell, the system can send out a notification within a particular distance to warn others. Determination of a solicitor is done by database of an academic institution.) [paragraph 457].

Regarding claim 15, Fadell meets the claim limitations, as follows: 
The method of Claim 10, further comprising:  receiving a solicitor alert in response to the second doorbell of the second building and the third doorbell of the third building detecting a visitor; and adding solicitation information regarding the visitor to the doorbell user group (i.e. if a solicitor is detected by a doorbell, the system can send out a notification within a particular distance to warn others. Determination of a solicitor is done by database of an academic institution.) [paragraph 457].  

Regarding claim 16, Fadell meets the claim limitations, as follows: 
The method of Claim 10, further comprising sending an alert to members of the doorbell user group in response to detecting, by a remote burglar detection system, a burglary of the first building (i.e. alerts can be sent to home in case of emergency news. In the case where the head unit (doorbell) is removed (stolen) a notification can be sent out. Home invasion alerts are a type of alert sent out to a neighborhood.) [paragraph 60,162].  

Claim 17 is rejected using similar rationale as claims 1 and 14.
Claim 18 is rejected using similar rationale as claim 2.
Claim 19 is rejected using similar rationale as claim 16.
Claim 20 is rejected using similar rationale as claim 14.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426